 



Exhibit 10.01
SILICON IMAGE, INC.
BONUS PLAN FOR FISCAL YEAR 2006
1.     Purpose
     The purpose of this Bonus Plan (this “Plan”) is to provide financial
incentives for certain executive1 and non-executive2 employees (“Executives” and
“Non-Executives”, respectively) of Silicon Image, Inc. (the “Company”) to meet
and exceed the Company’s annual financial goals.
2.     Eligibility
     Executives and Non-Executives of the Company selected by the Committee (as
defined below) (the “Participants” and each a “Participant”) shall be eligible
to participate in this Plan; provided however, that neither Executives and
Non-Executives who are entitled to participate in any Company business
development incentive plan or sales incentive plan nor employees hired after
September 30, 2006 are eligible to participate in this Plan. Participation in
this Plan is on a fiscal year basis and in the sole discretion of the
Compensation Committee of the Company’s Board of Directors (the “Committee”).
3.     Administration
     a.     This Plan shall be administered by the Committee which may delegate
specific administrative tasks to others as appropriate for administration of
this Plan.
     b.     Subject to the provisions of this Plan, the Committee shall have
exclusive authority to designate Participants, the amount of each award under
this Plan (“Award”), the date when any performance goals are measured, and the
date when Awards (if any) will be paid.
     c.     The Committee shall have all discretion and authority necessary or
appropriate to administer this Plan, including, but not limited to, the power to
interpret this Plan, to prescribe, amend and rescind rules and regulations
relating to it, and to make all other determinations necessary or advisable in
the administration of this Plan, and such determination shall be final and
binding upon all persons having an interest in this Plan.
     d.     A majority of the Committee shall constitute a quorum, and the acts
of a majority of the members present at a meeting at which a quorum is present
or any action taken without a meeting by a writing executed by all of the
members of the Committee shall constitute the act of the Committee.
     e.     All expenses and liabilities incurred by the Committee in the
administration of this Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants, or other persons. The Committee and
the Company and its officers and directors shall be entitled to rely upon the
advice, opinion, or valuations of any such persons. No member of the Committee
shall be personally liable for any action, determination, or interpretation
taken or made with respect to this Plan, unless such action, determination, or
interpretation constitutes criminal misconduct or willful negligence or
demonstrates bad faith, and all members of the Committee shall be fully
protected by the Company in respect of any such action, determination or
interpretation.
 

1   “Executive” means an employee of the Company at the level of Vice President
or above employed by the Company or any affiliated Company as determined by the
Committee.   2   “Non-Executive” means an employee of the Company, other than an
Executive, employed by the Company or any affiliated Company as determined by
the Committee.

 



--------------------------------------------------------------------------------



 



4.     Bonus Pool Establishment and Allocation
     Subject to the terms and conditions of this Plan, the Company will
establish a cash bonus pool if :

  •   Actual revenue3 for the fiscal year ended December 31, 2006 (“Actual
Revenue”) equals or exceeds 95% of the planned revenue for the fiscal year
(“Target Revenue”) established in the Annual Operating Plan approved by the
Board of Directors (“Annual Operating Plan”); and/or     •   Actual net income4
for the fiscal year ended December 31, 2006 (“Actual Net Income”) equals or
exceeds 95% of the planned net income, calculated on the same basis, for the
fiscal year (“Target Net Income”) established in the Annual Operating Plan.

     4.1 Executive Participants’ Bonus Pool
     The amount of the cash bonus pool for Executive Participants will be equal
to a function of the extent to which (a) Actual Revenue equals or exceeds 95% of
Target Revenue, and/or (b) Actual Net Income equals or exceeds 95% of Target Net
Income, determined as set forth below.

                              For Executive Participants                
Representative Pool     Representative Pool     Percent Achievement of    
Percent Achievement of     Attributable to     Attributable to     Target
Revenue or Net     Annual Year-to-Date     Attainment of     Attainment of    
Income     Target Funding Level     Target Revenue     Target Net Income    
Below 95%
    0.0%     $0     $0    
95%
    80.0%     $600,000     $600,000    
100%
    100.0%     $750,000     $750,000    
115%
    200.0%     $1,500,000     $1,500,00    
125%
    300.0%     $2,250,000     $2,250,000    

Notes to Table:
 

(1)   Dollars are representative based on estimated headcount and payroll.
Actual figures may vary.   (2)   Actual amounts between the breakpoints shown in
the table above will be calculated on a pro-rata basis between the breakpoints.
  (3)   For upside payments, growth must be deemed to be “organic” rather than
“acquired”, as determined by the Committee.   (4)   Funding targets for 2006
include accrual for bonus pool at realized achievement. Any upside bonus pool
funding must “self fund,” i.e., determination of Net Income will be after bonus
accrual at target plus any bonus upside.

     The amounts of Awards, if any, allocable to individual Executive
Participants will be determined by the Committee in its sole discretion and may
be less than, equal to or greater than target bonus levels.
 

3   Represents the Company’s total product, development, licensing and royalty
revenues for fiscal year 2006 as reported in the Company’s financial statements.
  4   Actual net income is calculated on a GAAP basis excluding the following:
certain charges related to acquisitions, including expenses for amortization of
intangible assets recorded in connection with our acquisitions; stock-based
compensation expense, including the expense (benefit) associated with stock
option modifications, including repricing, and certain stock options issued to
employees of acquired companies and to non-employees in exchange for services;
and gains or losses on strategic investments including the gain (loss) related
to warrants and stock received by the company from a transaction involving the
licensing of certain of our intellectual property.

 



--------------------------------------------------------------------------------



 



     4.2 Non-Executive Participants’ Bonus Pool
     The amount of the cash bonus pool for Non-Executive Participants will be
equal to a function of the extent to which (a) Actual Revenue equals or exceeds
95% of Target Revenue, and/or (b) Actual Net Income equals or exceeds 95% of
Target Net Income, determined as set forth below.

                              For Non-Executive Participants                
Representative Pool     Representative Pool     Percent Achievement     Percent
Achievement     Attributable to     Attributable to     of Target Revenue or    
of Annual Year-to-Date     Attainment of     Attainment of     Target Net Income
    Target Funding Level     Target Revenue     Target Net Income    
Below 95%
    0.0%     $0     $0    
95%
    90.0%     $2,025,000     $2,025,000    
100%
    100.0%     $2,250,000     $2,250,000    
115%
    200.0%     $4,500,000     $4,500,000    

Notes to Table:
 

(1)   Dollars are representative based on estimated headcount and payroll.
Actual figures may vary.   (2)   Actual amounts between the breakpoints shown in
the table above will be calculated on a pro-rata basis between the breakpoints.
  (3)   For upside payments, growth must be deemed to be “organic” rather than
“acquired”, as determined by the Committee.   (4)   Funding targets for 2006
include accrual for bonus pool at realized achievement. Any upside bonus pool
funding must “self fund,” i.e., determination of Net Income will be after bonus
accrual at target plus any bonus upside.

     The amounts of Awards, if any, allocable to individual Non-Executive
Participants will be determined by Company management and submitted to the
Committee for approval and may be less than, equal to or greater than target
bonus levels.
5.     Payment
     Awards under this Plan will be distributed as soon as reasonably
practicable following (i) public disclosure of the Company’s financial results
for the fiscal year ended December 31, 2006, (ii) calculation of Actual Revenue
and Actual Net Income, and (iii) any determination of the amounts of the bonus
pool applicable to Executive Participants and Non-Executive Participants. All
Awards under this Plan shall be calculated and paid no later than March 14,
2007. Participants must be employed by the Company as employees at the time of
distribution of Awards in order to be eligible to receive payment of Awards,
unless otherwise determined by the Compensation Committee. Participants hired
prior to January 1, 2006 shall be eligible to receive payment of a full Award.
Participants hired by the Company after January 1, 2006 but on or prior to
September 30, 2006 shall be eligible to receive payment of a pro-rated Award
(based on the full days of such Participant’s employment). Participants hired
after September 30, 2006 shall not be eligible to receive payment of an Award.
The Committee may impose additional eligibility requirements on payment of any
Awards in its sole discretion. It is the objective of the Committee that the
entire calculated pool be distributed to eligible Participants.

 



--------------------------------------------------------------------------------



 



6.     General Provisions
     a.     No Prior Funding
     No amounts payable under this Plan shall be funded, set aside or otherwise
segregated prior to payment. The obligation to pay the Awards shall at all times
be an unfunded and unsecured obligation of the Company and the Company shall not
be required to incur indebtedness to fund the bonus pool unless otherwise
directed to do so by the Committee. Participants shall have the status of
general creditors. This Plan is not qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended, and is not subject to any provisions
of the Employee Retirement Income Security Act of 1974.
     b.     Discretionary Payments
     The terms and conditions of this Plan shall not be deemed to limit the
ability of the Committee and/or Company management to make discretionary bonus
payments to individual executive and non-executive employees based on their
performance, contributions or other relevant criteria, without regard to whether
or not the Company achieves its revenue and net income objectives under the
Annual Operating Plan.
     c.     No Obligation to Employ
     Eligibility for participation in this Plan is not evidence of, nor does it
constitute, a contract of employment between the Company and any individual.
Nothing in this Plan will confer or be deemed to confer on any individual any
right to continue in the employ of the Company or limit in any way the right of
the Company to terminate an individual’s employment at any time, with or without
cause. This Plan is not intended to and does not create any legal rights for any
employee.
     d.     Amendment or Termination of Plan
     This Plan may be amended or terminated by the Board or the Committee at any
time prior to payment of Awards hereunder.
     e.     Headings
     The headings of the sections hereof are inserted for convenience only and
shall not be deemed to constitute a part hereof nor to affect the meaning
thereof.
     f.     Withholding of Taxes
     To the extent that the Company is required to withhold federal, state,
local or foreign taxes in connection with any benefit realized by a Participant
under this Plan, and the amounts available to the Company for such withholding
are insufficient, it will be a condition to the realization of such benefit that
the Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required or requested to be withheld.
     g.     Choice of Law
     All questions concerning the construction, validity and interpretation of
this Plan will be governed by the law of the State of California. Any Award will
not be effective unless such Award is made in compliance with all applicable
laws, rules and regulations.

 